Title: From George Washington to Major General John Sullivan, 15 August 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          Head Quarters West Point 15th Augt 1779
        
        I have recd your favors of the 6th and 7th instants. I hope your next will inform me of your arrival at Tioga without interruption, and of your having formed a junction with General Clinton, of which event I am exceedingly anxious to hear.
        I have furnished the Commissary General of Purchases with such parts of your letters as respect your Magazine of provision, and have directed him to ord⟨er⟩ his Deputy to the Westward to exert himself in forwarding a further supply to a place of safety, from whence you may draw it, should you be able to keep your communication, with the Country below you, open.
        We have recd certain information of the taking of St Vincents and Grenada by the Count D’Estaing, between whom and Admiral Byron there had been an Engagement on the 6th July. By the accounts which we have hitherto received it appears that the English Fleet was worsted and had fallen down to St Kitts. The French Fleet appeared off that Island on the 22d July—so that we may every day expect the most interesting intelligence from that Quarter.
        I hope the disorder with which you are troubled will not increase to a degree that will interrupt your personal attention to the service. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      